DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the amendment filed on 29 January 2021.  Claims 26-50 have been amended.  Claims 26-50 are currently pending and have been examined.   
Allowable Subject Matter
Claims 26-50 are allowed.
The following is an examiner’s statement of reasons for allowance 
Under 35 U.S.C 101 Rejections: 
Step 1: The claims recites a series of steps and therefore is a processes. 
Step 2A: Prong 1: The claims recite the limitation of determining the user profile corresponding media consumption and the location of the advertising enable area within an image for selecting a visual advertisement and determining a scale and oration of the advertising enable area.  These limitation, as drafted, are a process that under its broadest reasonable interpretation covers performance of the limitation and these steps practically being performed in human mind.  For Example,   for “the media server” language the claim encompasses the user simply comparing the user profile data satisfies the disply condition of the visual advetiemtn and location of the advertising enable area in mind.  The mere nominal recitation of a generic media server does not take the claim limitation out of the mental process.   

The claims recites the combination of additional elements of retrieving digital media content  and a plurality visual advertisement and advertisement map and embedding the selected visual advertisement  into the image of the digital content based on the determined profile  and location the advertising  enable area  map.  The claim as a whole integrates the mental process into a practical application.  Specifically, the additional elements recite a specific manner of embedding or overlaying the selected visual advertisement into the image of the digital media content based on the user profile information and advertisement enable area which provides a specific improvement over prior systems, resulting resize and reorient the visual advertisement based impart on the determined scale and orientation one or advertising enabled area to improve a user interface of the electronic devices. Thus, the claim is eligible.  
With regard 35 U.S.C 103(a) rejections:

The following prior art are considered:
Kutaragi et al (US Patent 7, 895, 076 B2) discloses method and system for insertion advertisements in various environment (i.e., game, virtual, image).   A method and system for profiling users, register advertisements impression and generating feedback response to the advertisements viewing.  For example, the embedded advertising tags applied to digital video and audio, whereby advertisements or other content may be inserted into previously generated audio and/or video content.   
Kocabiyik (US Pub., 2015/0046270 A1) discloses a method involves detecting a particular region of an image which primarily contains a particular item or type of content. The detected region of the image is analyzed pursuant to a number of factors. The factors are generally indicative of the value of the region in the context of the image as a whole, and the value of the 
Funk et al (US Patent No., 9, 872,069) discloses a method for generating goal-based video analytical is disclosed.  The system includes a processor, a configurable goal module, communication module and analytical module.   
Eldering et al (US Patent No., 8, 776, 111 B1) discloses a method and system for creating a subscriber profile based on a subscriber's use of a multi-platform system capable of being accessed by a subscriber over a transmission medium includes a central computer sending a first data request to a first computer configured to monitor data transmitted over a first telecommunication platform.
Ress eta al (US Patent., 9, 204, 181 B2) discloses a personalized content overly in generated and sent for disply to a subscriber.  

However, none of the above reference either alone or in combination discloses”  retrieving, on the media server, an advertisement map, wherein the advertisement map is generated by the media server and includes: (i) a display condition for each of the plurality of visual advertisements, wherein each display condition defines one or more rules  to be satisfied   to permit a corresponding visual  advertisement of the plurality of visual advertisements to be selected for embedment into the digital media content, and (ii) a respective display area locator for each of the plurality of visual advertisements, wherein each display area locator defines a visual indicia that corresponds to the visual peripheral markers of the advertising enabled area of the digital media content and at least two of the display area locators of the advertisement map are different from each other” and  selecting, on the media server, a first visual advertisement of the plurality of visual advertisements to embed within the image of the digital media content at 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments of Double patenting rejections filed on 29 January 2021 with respect to claims 26-50 have been fully considered.  Thus, the double patenting rejections is withdrawn.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682